Citation Nr: 1420901	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for headaches, rated as 0 percent disabling prior to January 6, 2014, and as 30 percent disabling since January 6, 2014.  

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Pursuant to a January 2011 Board decision, the RO granted service connection and assigned a 0 percent rating for headaches, effective December 24, 2003.  

The Board notes that the prior January 2011 Board decision that granted service connection for headaches was a panel decision consisting of 3 Veterans Law Judges (VLJs) because the Veteran had had a personal hearing before two separate VLJs during the course of his appeal.  However, one of the VLJs whom the Veteran had testified before at a hearing has retired subsequent to the January 2011 Board decision.  Additionally, as the Veteran received a full grant of benefits for his claim of service connection for headaches, that claim has been resolved in full.  His disagreement with the initial disability rating for his headache disability constitutes a new claim that is separate from his previous claim for service connection for headaches.  Therefore, single-judge disposition of the Veteran's current claim on appeal is appropriate, and the Board will proceed to adjudicate the claim as such.   

In August 2013, the Board granted an earlier effective date of January 16, 2001 for the grant of service connection for the Veteran's headaches and remanded the claim for an increased initial rating for headaches for additional development.  In a December 2013 rating decision, the RO effectuated the August 2013 Board decision, and assigned a 0 percent rating for headaches, effective January 16, 2001.  Additionally, a January 2014 rating decision increased the disability rating for headaches, from 0 percent to 30 percent, effective January 16, 2014.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in a March 2014 statement, the Veteran via his representative, requested a 90 day extension pursuant to 38 C.F.R. § 20.1304(a) (2013) because he was attempting to develop evidence to support his claim.  The Board is cognizant that an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he or she may submit additional evidence.  38 C.F.R. § 20.1304(a).  However, in this case, the RO certified the Veteran's appeal to the Board in May 2012 and sent him a notification letter on May 21, 2012 advising him that his appeal had been certified and transferred to the Board.  Additionally, an appellate decision regarding the issue of entitlement to an increased initial rating for headaches was promulgated by the Board in August 2013.  As noted above, in March 2014, well after the expiration of the aforementioned 90-day grace period, as well as the date an appellate decision was promulgated by the Board, the Veteran requested that he be given additional time to submit evidence in support of his claim.  The Board normally cannot accept the submission of additional evidence after this 90-day grace period or the date of promulgation of an appellate decision unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b).  There was no accompanying explanation as to why the submission of additional evidence was not done so in a timely manner.  Therefore, the Board must normally deny the Veteran's request for an extension to submit additional evidence.  However, as this claim is being remanded, the Veteran may submit additional evidence in support of his claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).      

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for an increased initial rating for headaches.  

The Board remanded this claim in August 2013 in order to obtain a VA examination assessing the current level of severity of the Veteran's headache disability.  On VA examination in January 2014, the VA examiner noted that the record showed that in 2011, the Veteran had suffered from incapacitating headaches that occurred 5 to 6 times a week.  She determined that the Veteran had characteristic prostrating and prolonged attacks of migraine headache pain more frequently than once a month.  However, she did not find that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  Additionally, the VA examiner determined that the Veteran's headaches were not productive of severe economic inadaptability, as there were no medical consultations shown in the claims file for migraine headaches between July 2013 and December 2013.  

The Veteran's representative argued in a February 2014 statement that the January 2014 VA examination was inadequate for rating purposes because the examiner did not provide an adequate rationale for her findings.  The Board notes that although the VA examiner found that the Veteran had characteristic prostrating and prolonged attacks of migraine headache pain more frequently than once a month, she did not indicate the frequency of those attacks and why the attacks did not constitute very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also provided an opinion that the Veteran's headaches were not productive of severe economic inadaptability, as there were no medical consultations shown in the claims file for migraine headaches from July 2013 to December 2013.  However, the Board notes that VA medical records dated in June 2013 and August 2013 show that the Veteran received treatment for severe chronic pain in the head and throbbing right headaches.  Therefore, the VA examiner's medical opinion was based on an inaccurate factual premise.  Given that the January 2014 VA examiner provided no rationale for why the Veteran's prostrating attacks were not frequent and prolonged and based her opinion in part on an inaccurate factual premise, the claims file should be returned to the January 2014 examiner, if available, in order to obtain an addendum opinion regarding the severity of the Veteran's migraine headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2014 VA examination, if available.  The examiner should once again review the claims file, including all medical evidence that has been added to the claims file since the previous examination, and explain why the Veteran does not have very frequent prostrating and prolonged attacks of migraine headache pain that are productive of severe economic inadaptability.  The examiner should explain her opinion in relation to 1) the 2011 medical notation that the Veteran had suffered from incapacitating headaches that occurred 5 to 6 times a week; 2) her previous January 2014 determination that the Veteran had characteristic prostrating and prolonged attacks of migraine headache pain more frequently than once a month; and 3) the fact that the Veteran has received medical consultations for his headaches, at the very least, in June 2013 and August 2013.  The examiner should explain the medical basis for all conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed to determine the rating to be assigned for the Veteran's headache disability.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



